                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                   Civil Action No.: 1:19-cv-00593-LCB-JLW


ZION WILLIAMSON,

                 Plaintiff,

      v.
                                              NOTICE OF SPECIAL APPEARANCE
PRIME SPORTS MARKETING, LLC,                       OF PRAVIN R. PATEL
and GINA FORD,

                 Defendants.


      Pursuant to Local Rule 83.1(d) of the Middle District of North Carolina, Pravin R.

Patel, of the law firm Weil, Gotshal & Manges LLP hereby enters an appearance on

behalf of Plaintiff Zion Williamson. In support of this Notice, the undersigned states the

following:

      1.     Mr. Patel is a member in good standing of the Florida State Bar.

      2.     Mr. Patel has associated with John R. Wester, Robert E. Harrington, and

Fitz E. Barringer of the law firm Robinson, Bradshaw & Hinson, P.A. who are members

of the North Carolina State Bar and admitted to practice before this Court. Mr. Wester,

Mr. Harrington and Mr. Barringer have entered their appearance as counsel for Plaintiff

Zion Williamson in this action and agree to abide by LR 83.1(d)(2).




      Case 1:19-cv-00593-LCB-JLW Document 39 Filed 06/17/20 Page 1 of 2
      3.     The appearing attorney has read the Local Rules of this Court and agrees to

comply with the provisions of LR 83.1(d) in all respects.

      This 17th day of June, 2020.
                                              /s/ Pravin R. Patel
                                              Pravin R. Patel*
                                              pravin.patel@weil.com
                                              Jeffrey S. Klein*
                                              jeffrey.klein@weil.com
                                              Lauren E. Richards*
                                              lauren.richards@weil.com

                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, New York 10153-0119
                                              Telephone: (212) 310-8591
                                              Facsimile: (212) 310-8007
                                              *Local Rule 83.1(d) Special Appearance

                                              /s/ John R. Wester
                                              John R. Wester
                                              N.C. Bar No. 4660
                                              JWester@robinsonbradshaw.com
                                              Robert E. Harrington
                                              N.C. Bar No. 26967
                                              RHarrington@robinsonbradshaw.com
                                              Fitz E. Barringer
                                              N.C. Bar No. 42679
                                              FBarringer@robinsonbradshaw.com

                                              ROBINSON, BRADSHAW & HINSON, P.A.
                                              101 N. Tryon St., Ste. 1900
                                              Charlotte, North Carolina 28246
                                              Telephone: 704.377.2536
                                              Facsimile: 704.378.4000

                                              Attorneys for Plaintiff




                                           -2-

      Case 1:19-cv-00593-LCB-JLW Document 39 Filed 06/17/20 Page 2 of 2
